UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4472
RYAN KEITH SCOTT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-96-193)

                      Submitted: March 16, 2001

                      Decided: March 29, 2001

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

Deirdre A. Farrington, Hampton, Virginia, for Appellant. Alan Mark
Salsbury, OFFICE OF THE UNITED STATES ATTORNEY, Nor-
folk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. SCOTT
                               OPINION

PER CURIAM:

   Ryan Keith Scott’s probation officer filed a petition for revocation
of Scott’s supervised release. The petition set forth four grounds for
revocation: 1) Scott failed to pay restitution as ordered and directed
by the probation officer, 2) Scott failed to submit monthly supervision
reports as directed, 3) Scott failed to maintain steady employment,
and 4) Scott failed to support his dependents as instructed. At a hear-
ing on the petition to revoke his supervised release Scott admitted the
first and second allegations, and the district court found that he had
committed the violations alleged in the third and fourth grounds. The
district court sentenced Scott to eighteen months imprisonment, a sen-
tence that exceeded the advisory range of three to nine months con-
tained in United States Sentencing Commission, Guidelines Manual,
§ 7B1.4(a) (Nov. 1998). Scott timely appealed the revocation of his
supervised release and his sentence.

   Scott’s attorney has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), alleging that Scott was denied the effec-
tive assistance of counsel at the revocation hearing and that the
district court abused its discretion in sentencing Scott, but stating that,
in her view, there are no meritorious issues for appeal. Scott filed a
pro se supplemental brief, also asserting that he was denied the effec-
tive assistance of counsel.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. See United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). Rather, to allow for adequate development of the
record, a defendant must bring his claim in a motion under 28
U.S.C.A. § 2255 (West Supp. 2000). See King, 119 F.3d at 295;
United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An excep-
tion exists when the record conclusively establishes ineffective assis-
tance. See King, 119 F.3d at 295. We find that the record in the instant
case does not conclusively establish that Scott’s counsel was ineffec-
tive. Therefore, we do not address this issue on direct appeal. Scott
may assert his claim in a § 2255 habeas motion, if he so chooses.

   This court reviews a sentence imposed after revocation of super-
vised release for abuse of discretion. United States v. Davis, 53 F.3d
                        UNITED STATES v. SCOTT                        3
638, 642-43 (4th Cir. 1995). Our review of the record convinces us
that the district court considered the suggested range from the policy
statement, as well as other factors related to Scott’s violation, and
properly exercised its discretion in imposing a sentence within the
statutory maximum.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. Therefore,
we dismiss the appeal as to Scott’s claims of ineffective assistance of
counsel, and affirm the revocation of Scott’s supervised release and
his sentence. This court requires that counsel inform her client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                       AFFIRMED IN PART; DISMISSED IN PART